Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 1 of 18 PageID 423




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

BURRI LAW, P. A.,

          Petitioner,

v.                                                               Case No: 8:18-cv-2879-T-36JSS

BYZANTINE CATHOLIC EPARCHY OF
PHOENIX,

      Respondent.
___________________________________/

                                             ORDER

          This matter comes before the Court upon Petitioner’s Motion for Summary Judgement and

Supporting Memorandum [Docs. 28, 29], Respondent’s response [Doc. 36], Respondent’s Motion

for Summary Judgment [Doc. 43], and Petitioner’s response [Doc. 44]. The Court, having duly

considered the submissions and being fully advised in the premises, will DENY Petitioner’s

Motion for Summary Judgement and GRANT Respondent’s Motion for Summary Judgment.

     I.   BACKGROUND

          The facts 1

          Around November 26, 2018, Burri Law, P.A., a Florida corporation (“Petitioner”), filed a

petition to compel arbitration of an attorney’s fee dispute with its former client, the Byzantine

Catholic Eparchy of Phoenix, an Arizona corporation (“Respondent”). [Doc. 1]. The petition

alleged, and there is no dispute, that the parties entered into Letter Agreements (“Agreements”) on




1The Court has determined the facts, which are undisputed unless otherwise noted, based on the
parties’ submissions, including affidavits and attachments thereto.
                                                 1
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 2 of 18 PageID 424




January 14, 2016, and again on February 22, 2016. See id. ¶¶ 5, 6, Doc. 26 ¶¶ 5, 6. Both Agreements

contained an Arbitration provision, which provides:

               The provisions regarding fees for legal services contained in Rule 4-
               1.5 of the Rules Regulating the Florida Bar (Chapter 4, Rules of
               Professional Conduct) are by reference incorporated herein. Further,
               the parties expressly adopt and agree to be bound by Chapter 14 2 of
               the Rules Regulating The Florida Bar concerning the Fee
               Arbitration Program of The Florida Bar, such that any dispute
               regarding attorney's fees paid, charged, or claimed for legal services
               rendered in connection with this representation shall be resolved
               through binding arbitration.

               NOTICE: This agreement contains provisions requiring arbitration
               of fee disputes. Before you sign this agreement you should consider
               consulting with another lawyer about the advisability of making an
               agreement with mandatory arbitration requirements. Arbitration
               proceedings are ways to resolve disputes without use of the court
               system. By entering into agreements that require arbitration as the
               way to resolve fee disputes, you give up (waive) your right to go to
               court to resolve those disputes by a judge or jury. These are
               important rights that should not be given up without careful
               consideration.

[Doc. 1-1 ¶ 10, Doc. 1 ¶ 8, Doc. 26 ¶ 8]. The Agreements also contained various fee provisions

including one specifying that “[the] Firm will not send an invoice to you for any attorney's fees

incurred in this matter, including the flat fee, unless you terminate our relationship. In that case,

you will be billed for the reasonable value of the Firm's services in quantum meruit.” [Doc. 1 at 8,

16] (italics added).

       After at least two years as counsel to Respondents,3 Petitioner was terminated around

August 2, 2018. [Doc. 1 ¶7, Doc. 28-1 ¶ 12, Doc. 36 at 5]. At the time, Petitioner was litigating in




2 Chapter 14 of the Rules Regulating the Florida Bar incorporates the Florida Arbitration Code. R.
Regulating Fla. Bar 14-1.4 (“The Florida Arbitration Code (chapter 682, Florida Statutes), shall
apply to arbitrations conducted under this chapter except as modified by or in conflict with these
rules.”).
3 Billing records reflect fee entries from November 2015 through August 2018. [Doc. 36-2].


                                                 2
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 3 of 18 PageID 425




the U.S. District Court for the District of Arizona, claims against various defendants relating to

Respondent’s employee benefits plan. [Doc. 28-1 ¶ 12, Doc. 28-2 ¶ 8]. Petitioner filed a motion to

withdraw on August 13, 2018, and that motion was granted by order dated August 29, 2018. See

id. Subsequently, Petitioner furnished its invoice for fees and costs to Respondent’s General

Counsel, Dennis Naughton, by email on September 11, 2018. [Doc. 28-1 ¶ 13, Doc. 28-2 ¶]. The

invoice, dated September 7, 2018, reflected a total due in the amount of $701,508.67. [Doc. 36-2

at 2, 66].

        Having received no correspondence from Respondent, Petitioner furnished written notice

to Respondent on October 31, 2018, of its intent to submit the fee dispute to arbitration in

accordance with the arbitration provision in the Agreements. [Doc. 28-1 ¶ 14, 28-2 ¶ 10]. By

correspondence dated November 14, 2018, Petitioner was notified that Respondent refused to pay

the expenses claimed by Petitioner, and also refused to proceed to arbitration or otherwise comply

with the arbitration provision. See id.

        The instant petition was then filed, seeking an order directing that “all disputes between

Petitioner and Respondent regarding attorney fees paid, charged or claimed by Petitioner from

Respondent for legal services in connection with the Letter of Agreement . . . proceed to arbitration

as provided in that Agreement.” [Doc. 1 at 5]. In its response, Respondent admitted that the

Agreements incorporated the arbitration provision, denied various allegations of the petition and

asserted numerous affirmative defenses. [Doc. 26]. The parties have now both moved for summary

judgment.

        The Motions for Summary Judgment

        In its Motion, Petitioner contends that there is no genuine dispute as to any fact material to

the application for an order compelling arbitration pursuant to Sections 4 and 6 of the Federal



                                                  3
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 4 of 18 PageID 426




Arbitration Act, 9 U.S.C. § 4 and § 6, and that Petitioner is entitled to a Final Order compelling

arbitration as a matter of law. [Doc. 28 at 1]. In response, Respondent contends that the subject

dispute does not fall within the Florida Bar’s fee arbitration provision and the arbitration provision

in Petitioner’s Agreements does not comply with the Florida Bar Rules and should not be enforced.

[Doc. 36 at 1, 5]. Respondent further contends that the Court should proceed to a trial on the

enforceability of the agreement. See id. at 6-7.

        Respondent then filed its motion for summary judgment, 4 contending that the Court should

hold that the Agreements are “unenforceable on its face” because the notice in the Agreements

was not printed in bold type as required by Florida Bar Rule 4-1.5(i). [Doc. 43 at 3]. Respondent

also contends the Florida Bar Rules preclude arbitration in this case because (i) there are bona fide

disputed issues of fact other than the amount of or entitlement to legal fees and (ii) the evidence

bearing on the disputed issues of fact cannot be heard in less than 8 hours. See id. at 4. In response,

Petitioner argues that the naked assertion that the written notices contained in the Agreements are

not "bold" is insufficient to prevent the Court’s summary order compelling arbitration because

Respondent offers no unequivocal denial of actually seeing, reading through, and deliberating the

notice or warning. [Doc. 44 at 6-7]. Petitioner further argues that courts interpret the Rule as

requiring that a law firm establish that it advised the client in writing that independent legal advice

should be obtained and that if the firm could not establish this, then it could show that the provision

was in bold print, and “the Rule does not specify that the warning be in any particular typeface,

font or font size, or even in all capital letters.” See id. at 4-5. Next, Petitioner argues that the matter

is before the Court exclusively on its motion for an order compelling arbitration, so whatever claim




4Respondent incorporated by reference the arguments and facts in its Response to Petitioner’s
motion for summary judgment.
                                                    4
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 5 of 18 PageID 427




Respondent may put forward does not recast the claim as one for affirmative relief. Id. at 8-9. As

to the Respondent’s claim that the hearing time will exceed more than eight hours, Petitioner

argues that this is but a “procedural issue” to be decided by the arbitrator, not a “substantive issue”

of arbitrability to be decided by the Court. Id. at 9-10.

 II.    LEGAL STANDARD

        Generally, summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, show there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L.Ed.2d 265 (1986).

The moving party bears the initial burden of stating the basis for its motion and identifying those

portions of the record demonstrating the absence of genuine issues of material fact. Celotex, 477

U.S. at 323; Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). That

burden can be discharged if the moving party can show the court that there is “an absence of

evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at 325.

        The standard of review for cross-motions for summary judgment does not differ from the

standard applied when only one party files a motion, but simply requires a determination of

whether either of the parties deserves judgment as a matter of law on the facts that are not disputed.

Am. Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005). The Court must

consider each motion on its own merits, resolving all reasonable inferences against the party whose

motion is under consideration. Id. The Eleventh Circuit has explained that “[c]ross-motions for

summary judgment will not, in themselves, warrant the court in granting summary judgment unless

one of the parties is entitled to judgment as a matter of law on facts that are not genuinely disputed.”

United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir. 1984) (quoting Bricklayers Int’l Union,



                                                   5
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 6 of 18 PageID 428




Local 15 v. Stuart Plastering Co., 512 F.2d 1017, 1023 (5th Cir. 1975)). Cross-motions may,

however, be probative of the absence of a factual dispute where they reflect general agreement by

the parties as to the controlling legal theories and material facts. Oakley, 744 F.2d at 1555–56.

III.    DISCUSSION

        The petition to compel arbitration is brought pursuant to Sections 4 and 6 of the Federal

Arbitration Act, 9 U.S.C. §4 and §6. Under Section 4 of the Act “[a] party aggrieved by the alleged

failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may

petition any United States district court which . . . would have jurisdiction under title 28 . . . for an

order directing that such arbitration proceed in the manner provided for in such agreement.” 9

U.S.C. § 4. Generally, there is a strong preference for arbitrating disputes. Musnick v. King Motor

Co., 325 F.3d 1255, 1258 (11th Cir. 2003); Bustamante v. Charlotte Motorsports, LLC, No. 2:08-

CV-36-FTM-34DNF,          2008     WL     11473256, at       *1    (M.D.     Fla.   July    23,   2008)

(“The preference for arbitration in lieu of litigation is embodied in the Federal Arbitration Act.”).

Notwithstanding this, arbitration agreements are placed on equal footing with contracts and must

be enforced according to their terms. Fialek v. I.C. Sys., Inc., No. 3:18-CV-136-J-39MCR, 2019

WL 660824, at *3 (M.D. Fla. Jan. 24, 2019), report and recommendation adopted, No. 3:18-CV-

136-J-39MCR, 2019 WL 2206968 (M.D. Fla. Mar. 14, 2019). However, “a party cannot be

required to submit to arbitration any dispute which he has not agreed so to submit.” Tuttle v. Credit

Acceptance Corp., No. 8:18-CV-2181-T-23JSS, 2018 WL 6621374, at *1 (M.D. Fla. Oct. 31,

2018) (citing Ivax Corp. v. B. Braun of Am., Inc., 286 F.3d 1309, 1315 (11th Cir. 2002)), report

and recommendation adopted, No. 8:18-CV-2181-T-23JSS, 2018 WL 6621359 (M.D. Fla. Nov.

16, 2018). Additionally, the agreement must be valid under state law. Id.




                                                   6
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 7 of 18 PageID 429




       Under Florida law, “an arbitration agreement is valid if three questions are affirmatively

answered: ‘(1) whether a valid written agreement to arbitrate exists; (2) whether an arbitrable issue

exists; and (3) whether the right to arbitration has been waived.’ ” Id. at 2 (quoting Mora v.

Abraham Chevrolet–Tampa, Inc., 913 So. 2d 32, 33 (Fla. 2nd DCA 2005)); Louis v. Aetna Health

Inc., No. 616CV1922ORL22DCI, 2017 WL 6939166, at *3 (M.D. Fla. Jan. 13, 2017) (stating

same). “[A] valid written agreement to arbitrate exists so long as there was an offer, acceptance,

and sufficient specification of essential terms.” Id. As to the second inquiry, the scope of the

disputes subject to arbitration is defined by the language of the agreement to arbitrate. Fialek, 2019

WL 660824, at *4 (citing Gamble v. New England Auto Fin., Inc., 735 F. App’x 664, 665 (11th

Cir. 2018)). The federal substantive law of arbitrability controls this determination, and any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration. Id. (citing

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985)). Lastly, the

Eleventh Circuit has established a two-part test for determining whether a party has waived its

right to arbitrate, first deciding if, “under the totality of the circumstances, the party has acted

inconsistently with the arbitration right,” and, then deciding “whether, by doing so, that party has

in some way prejudiced the other party.” Mason v. Coastal Credit, LLC, No. 3:18-CV-835-J-

39MCR, 2018 WL 6620684, at *6 (M.D. Fla. Nov. 16, 2018) (quoting Ivax Corp. v. B. Braun of

Am., Inc., 286 F.3d 1309, 1315-16 (11th Cir. 2002)).

       Here, the first two of the three questions are at issue. Whether Florida Bar Rule 4-1.5(i)

precludes arbitration because the arbitration provision in the Agreements was not in bold, goes to

the validity of the agreement to arbitrate. The claim that Rule 14-1.2(a) precludes arbitration

because there are disputed issues of fact other than the entitlement to legal fees and deciding these




                                                  7
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 8 of 18 PageID 430




additional issues will plainly exceed the maximum threshold of the Florida Bar’s arbitration

procedure of 8 hours goes to the question of arbitrability. Both will be addressed.

        Validity of Arbitration Agreement

        There is no issue as to the offer, acceptance, and sufficient specification of the essential

terms of the agreement here. See Tuttle, 2018 WL 6621374, at *2. Instead, the issue is whether the

arbitration provision comported with Florida Bar Rule 4-1.5, and if not, whether that renders the

arbitration agreement unenforceable.

        Rule 4-1.5(i) indicates that a lawyer shall not make an agreement containing mandatory

arbitration provisions unless the agreement contains in “bold print” the specific notice advising the

potential client to consult with another lawyer about the advisability of making an agreement with

mandatory arbitration requirements. R. Regulating Fla. Bar 4-1.5. This provision of the Rule is in

bold print. The agreement here did, in fact, contain the requisite notice. However, the notice was

not in bold typeface. Respondent takes the position that any reasonable reader of the Rule would

understand “bold print” to mean bold typeface, just like the Rule is, which exemplifies what it

requires. [Doc. 36 at 13]. Respondent further distinguishes being in “bold print” from being

capitalized or being prominently displayed. Id. at 13-14. Petitioner contends that this argument is

unavailing because “Bold” is not defined in the Rule, and the Rule does not specify that the

warning be in any particular typeface, font or font size, or even in all capital letters, and that in any

event, “the language is distinctly set-off in a separate paragraph within the section conspicuously

entitled ‘Arbitration’, with the word ‘NOTICE’ in all capital letters emblazoned at the forefront of




                                                   8
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 9 of 18 PageID 431




the warning.” [Doc. 44 at 5]. Petitioner further argues—in essence—that the overarching concern

of the Rule is notice to the client, and there is no dispute that notice was provided here. Id. at 4. 5

       Florida courts have construed arbitration clauses in retainer agreements against the attorney

and have held that they must comply with the Rules Regulating The Florida Bar. See Mintz &

Fraade, P.C. v. Beta Drywall Acquisition, LLC, 59 So. 3d 1173, 1176 (Fla. 4th DCA 2011) (citing

Vargas v. Schweitzer–Ramras, 878 So.2d 415, 417–18 (Fla. 3d DCA 2004) and Feldman v.

Davis, 53 So.3d 1132,1137 (Fla. 4th DCA 2011). For instance, in Feldman, which Respondent

relies on, the court held that “if the mandatory arbitration provision in the contingency fee

agreement does not conform with Rule 4–1.5(i), the provision may be unenforceable on its face.”

Id. at 1137. In that case, the written contingency fee agreement did not include the mandatory

notice. Id. Additionally, the record before the court did not reveal whether the law firm had

otherwise advised the client in writing that he should consider obtaining independent legal advice

regarding the mandatory arbitration provision. Id. The appellate court reasoned that if the attorney

does not advise the prospective client, by separate writing, to seek independent legal advice, then

the specific notice in the agreement which contains the mandatory arbitration provision must be in

bold print. Id. at 1136-37. The court did not address whether the lack of bold typeface would render

the agreement unenforceable.




5 There is, however, a dispute as to the notice provided here. Gerald Dino, Bishop Emeritus of the
Byzantine Catholic Eparchy of Phoenix, who was principally responsible for retaining Burri Law,
declares that “[a]t no time was there any discussion that disputes under the Agreement would have
to be arbitrated, much less in Florida.” [Doc. 36-3 ¶ 6]. Dean Burri and Erica Knox affirm that the
arbitration provision contained in the Agreements was discussed with their client. [Doc. 28-1 ¶¶
8, 10; 28-2 ¶¶ 4, 6]. The Court need not resolve this dispute as there is no dispute that the
Agreements did not contain the required notice in bold type.


                                                   9
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 10 of 18 PageID 432




        The Fourth District Court of Appeal again addressed Rule 4–1.5(i) in Owens v. Corrigan,

 252 So. 3d 747 (Fla. 4th DCA 2018). As in Feldman, the retainer agreement in Owens “did not

 contain the required warning under Florida Bar Rule 4–1.5(i).” Id. at 751. The court held that the

 agreement was unenforceable on its face. Id. at 750. The court reasoned that because the retainer

 did not contain the required warning, “the plaintiff was never placed on notice that she should

 consider consulting with another lawyer before signing an agreement with mandatory arbitration

 requirements.” Id. at 751.

        The case at bar presents a different issue. Unlike Feldman and Owens, the Agreements in

 this case did in fact contain the required notice advising the client to consult another attorney

 before agreeing to binding arbitration. However, that notice was not in bold type as Rule 4-1.5

 requires. Rather, it was in the same font, size, and style as the other portions of the Agreements

 and blended right in. Our courts have always recognized that bold print adds emphasis and thus

 attracts greater attention. See, e.g., In re Checking Account Overdraft Litig. MDL No. 2036, 685

 F.3d 1269, 1279–80 (11th Cir. 2012) (arbitration provision was conspicuous, as it appeared

 prominently on the first page of the BSA, is clearly labeled “arbitration agreement,” and portions

 of the provision are printed in bold, capital letters, and in larger font than the surrounding text);

 Pendergast v. Sprint Nextel Corp., 592 F.3d 1119, 1138-39 (11th Cir. 2010) (reasoning that

 arbitration and class action clauses were clearly demarcated from the rest of the document and

 emphasized by being in either bold, all caps, boxes, or all three and distinguishing cases in which

 unconscionable clauses were found in small print or buried within agreements); Bank of Am., N.A.

 v. Fla. Glass of Tampa Bay, Inc., No. 8:16-CV-02104-27AAS, 2017 WL 11017883, at *5 (M.D.

 Fla. Aug. 18, 2017) (jury trial waiver provision in Forbearance Agreement was conspicuous as the

 provision is the last numbered paragraph before the parties’ signatures and is set off in its own



                                                  10
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 11 of 18 PageID 433




 paragraph, in capital letters, bold font, and plain language, and is preceded by the capitalized,

 underlined, and bolded title “WAIVER OF JURY TRIAL”); Bakrac, Inc. v. Villager Franchise

 Sys., Inc., No. 02-23434-CIV-HUCK, 2003 WL 25730511, at *3 (S.D. Fla. Nov. 3, 2003) (stating

 that jury waiver clause in Franchise Agreement was conspicuous, where it was printed in bold

 lettering which clearly emphasized the clause, and set it apart from the preceding portions of the

 agreement, which are in regular print).

        The Court agrees with Respondent that Petitioner did not comply with the mandatory

 requirements of Rule 4-1.5. Undisputedly, the arbitration notice in the Agreements was not in bold

 type. Moreover, the Court will construe the bold type requirement against the Petitioner and hold

 that this noncompliance rendered the arbitration provision unenforceable. See Mintz & Fraade,

 P.C., 59 So. 3d at 1176. Petitioner’s motion for summary judgment is therefore due to be denied

 on this basis, and Respondent’s motion for summary judgment is due to be granted.

        Arbitrability of Dispute

        Even if the arbitration provision in the Agreements was determined to be enforceable,

 Respondent has raised issues as to Petitioner’s competence and handling of the Arizona federal

 litigation, which go beyond entitlement and amount. Moreover, the parties do not agree that all the

 evidence bearing on the disputed issues of fact may be heard in 8 hours or less.

        Generally, the language of an agreement to arbitrate determines whether a dispute is subject

 to arbitration. Fialek, 2019 WL 660824, at *4. In this case, the Agreements at issue state that “any

 dispute regarding attorney's fees paid, charged, or claimed for legal services rendered in connection

 with this representation shall be resolved through binding arbitration,” and expressly incorporate

 by reference “[t]he provisions regarding fees for legal services contained in Rule 4-1.5 of the Rules




                                                  11
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 12 of 18 PageID 434




 Regulating the Florida Bar (Chapter 4, Rules of Professional Conduct).” [Doc. 1 ¶ 8, Doc. 26 ¶ 8].

 Additionally, the parties expressly adopted and agreed to be bound by Chapter 14 of the Rules. Id.

        Chapter 14 lays out certain jurisdictional limits to fee arbitration. Rule 14-1.2(a) provides

 as follows:

                (a) Fee Arbitration. The program has jurisdiction to resolve
                disputes between members of The Florida Bar or between a member
                of The Florida Bar and a client or clients over a fee paid, charged,
                or claimed for legal services rendered by a member of The Florida
                Bar when the parties to the dispute agree to arbitrate under the
                program either by written contract that complies with the
                requirements of subdivision (i) of rule 4-1.5 or by a request for
                arbitration signed by all parties, or as a condition of probation or as
                a part of a discipline sanction as authorized elsewhere in these Rules
                Regulating The Florida Bar. Jurisdiction is limited to matters in
                which:

                (1) there is no bona fide disputed issue of fact other than the amount
                of or entitlement to legal fees; and
                (2) it is estimated by all parties that all the evidence bearing on the
                disputed issues of fact may be heard in 8 hours or less.

                The program does not have jurisdiction to resolve disputes involving
                matters in which a court has taken jurisdiction to determine and
                award a reasonable fee to a party or that involve fees charged that
                constitute a violation of the Rules Regulating The Florida Bar,
                unless specifically referred to the program by the court or by bar
                counsel.

                The program has authority to decline jurisdiction to resolve any
                particular dispute by reason of its complexity and protracted hearing
                characteristics.

 R. Regulating Fla. Bar 14-1.2(a). Respondent argues that this Rule precludes arbitration because

 (i) there are bona fide disputed issues of fact other than the amount of or entitlement to legal fees

 and (ii) the evidence bearing on the disputed issues of fact cannot be heard in less than 8 hours.

 [Doc. 36 at p. 7-11, Doc. 43 at 4].




                                                  12
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 13 of 18 PageID 435




            a. Issues other than amount and entitlement

        Petitioner contends that the assertions concerning its legal services are not material to the

 Court’s decision on the petition. [Doc. 29 at p. 14]. Petitioner’s argument that Respondent’s claim

 that arbitration is precluded by a dispute concerning Petitioner’s entitlement to fees—due to

 allegations of professional negligence or malpractice is—circuitous and unavailing. Id. at pp. 14-

 16. Petitioner then references Owens, which purportedly explains that “an attorney’s entitlement

 to recover fees depends in large part upon the competence of the attorney’s performance.” Id. at p.

 15. Petitioner also contends that claims regarding “fraud” or an “unfair and deceptive trade

 practice,” even were they “colorable,” do not present issues material to this cause, and are not

 impediments to the Court deciding the cause summarily. Id. at 16-17. Respondent vigorously

 disputes that entitlement to fees and amount are the only disputed facts here. [Doc. 36 at pp. 7-8].

 Specifically, Respondent explains that there is a tenable malpractice claim against Petitioner,

 which may not be arbitrated as part of the Florida Bar’s fee arbitration program, and that if any

 portion of Petitioner’s fee demands is actually awarded, that amount represents damage caused to

 Respondent by Petitioner. Id. at pp. 8-9.

        Respondent raised these same arguments in its motion for summary judgment. There,

 Respondent contends that whether an attorney is entitled to recover fees “depends in large part

 upon the competence of the attorney’s performance,” and that whether Respondent is entitled to

 any fees or whether the fees billed by Respondent should be reduced cannot be answered without

 considering the claims relating to competence. [Doc. 43 at pp. 4-5 (citing Owens, 252 So. 3d at

 751)]. Respondent further explained that the issue of competence is being litigated in state court

 in Arizona, where attorney malpractice and related claims that fall outside of the Florida Bar’s

 arbitration proceedings, and which are fundamental to the fee dispute are pending. [Doc. 43 at 4-



                                                 13
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 14 of 18 PageID 436




 8]. According to Respondent, the questions raised in the Arizona state court action go beyond

 entitlement to fees or the mere amount and must be litigated in order to determine Petitioner’s

 entitlement to fees. Id. at 8-9. To the contrary, Petitioner argues that whatever argument

 Respondent may raise in opposing its entitlement to fees or the amount does not have any bearing

 on the issue of whether the dispute must be arbitrated. [Doc. 44 at 8-9]. Petitioner further reminds

 the Court that the cause is before the Court exclusively on its demand for an order compelling

 arbitration of a claim to be paid attorney’s fees and not a claim by Respondents to recover money,

 to which a stay and referral to arbitration is demanded. Id. at 8.

        While the language employed in the Agreements—“any dispute regarding attorney’s fees

 paid, charged, or claimed for legal services”—is broad, the issue as to Petitioner’s competence6 in

 performing work that generated the fees at issue in this case takes the dispute beyond the routine

 disputes of entitlement and amount. Petitioner’s motion is supported by a sworn declaration from

 Mr. Burri, which presents some details as to his education and qualification. [Doc. 28-1]. There,

 he explains that he founded Burri and Company Insurance Agency in 1988, which served the

 Catholic Church; attended and completed law school at St. Thomas University Law School and

 obtained LL.M.s in taxation and employee benefits from Georgetown University Law Center and

 John Marshall Law School respectively; testified at deposition as the expert for a health insurer;

 and spoke frequently at insurance and ERISA conferences, and industry trade shows. Id. ¶¶ 3-6].

 In opposition, Respondent provided evidence that “Dean Burri held himself out to be an expert on

 ERISA, with over 28 years of experience in ERISA matters,” and also “held himself out to be very

 familiar with Canon Law, which is the law governing the Catholic Church.” [Doc. 36-1 at pp. 15-




 6 Pursuant to Rule 4-1.1, “[c]ompetent representation requires the legal knowledge, skill,
 thoroughness, and preparation reasonably necessary for the representation.”
                                                  14
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 15 of 18 PageID 437




 16 ¶¶ 5, 6]. Respondent also attached the invoice from Burri Law showing a total due in the amount

 of $701,508.67, and reflecting an hourly rate of $750.00 for attorney Dean Burri and $550.00 for

 associate attorney Erica Knox. [Doc. 36-2]. A sworn declaration from Marc Lieberman was also

 provided, positing that Mr. Lieberman was “aware of no law firm in the state of Arizona that

 customarily charges $750.00 per hour for any lawyer who has not yet celebrated the third-year

 anniversary of their admission to practice.” [Doc. 36-3 ¶ 5]. The conflict in the evidence before

 the Court on Petitioner’s motion for summary judgment—though directed in part to the question

 of amount—sufficiently demonstrates that the dispute goes well beyond solely entitlement and

 amount and further warrants denial of Petitioner’s motion.

         The evidence supporting Respondent’s motion for summary judgment further underscores

 that the competence of Petitioner’s representation has been placed in issue and takes the dispute

 beyond the scope of what The Florida Bar’s fee arbitration provision is designed to address.

 Respondent presents the complaint in the action it filed in The Superior Court of the State of

 Arizona, which asserts four claims against Petitioner including one for attorney malpractice and

 one for violations of the Arizona Consumer Fraud Act. [Doc. 43-1]. In that lawsuit, Respondent

 alleged—among other things—that Petitioner persuaded Respondent to file a federal action against

 the fiduciaries of Respondent’s employee benefits plan, and in prosecuting that action, Petitioner

 exposed the Plan and its fiduciaries to significant fines and regulatory liability, and improperly

 joined parties in violation of Canon Law, which ultimately resulted in dismissal of the action. Id.

 at ¶¶ 18, 21-27. Respondent also alleged that attorney Burri represented he was “thoroughly

 familiar with Canon Law and Church politics” and “should have known that joinder of the[]

 Church officials was fatal to the case.” Id. ¶¶ 25, 26. The declaration filed in response to Plaintiff’s

 motion was also incorporated by reference. [Doc. 43 at pp. 1-2]. Because of these claims, an



                                                   15
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 16 of 18 PageID 438




 arbitration proceeding commenced pursuant to The Florida Bar’s fee arbitration provision cannot

 resolve the claim for attorney’s fees without going beyond entitlement and amount as they are

 inextricably intertwined with the issues as to Petitioner’s competence in representing Respondent

 in the employee benefits action that generated the fees at issue. Jurisdiction for The Florida Bar’s

 fee arbitration provision is limited to matters in which “there is no bona fide disputed issue of fact

 other than the amount of or entitlement to legal fees.” See R. Regulating Fla. Bar 14-1.2(a)(1).

 That is not the case here.

            b. Eight-hour requirement

        Subsection (a)(2) limits the disputes that can be arbitrated to only those matters where “all

 the evidence bearing on the disputed issues of fact may be heard in 8 hours or less.” R. Regulating

 Fla. Bar 14-1.2(a). Petitioner argues that whether the arbitration can be completed in 8 hours or

 less is a procedural matter to be raised in arbitration. [Doc. 29 at p. 18]. In response, Respondent

 contends that the evidence may not be heard in 8 hours or less, and because Rule 14-1.2(a) requires

 the agreement of both parties, Petitioner cannot unilaterally create jurisdiction. [Doc. 36 at p. 11].

        The eight-hour jurisdictional requirement goes to the arbitrability of the dispute. As the

 Eleventh Circuit has noted “ ‘[a]rbitrability ’ is said to involve the jurisdiction of the arbitration

 panel....” Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1112 (11th Cir. 2004) (quoting Int'l

 Ass'n of Machinists & Aerospace Workers v. Texas Steel Co., 639 F.2d 279, 281 (5th Cir.1981)).

 “[Q]uestions of arbitrability are better understood as substantive questions, rather than as

 ‘procedural’ issues ‘which grow out of the dispute and bear on its final disposition.’ ” JPay, Inc.

 v. Kobel, 904 F.3d 923, 930 (11th Cir. 2018), cert. denied, 139 S. Ct. 1545, 203 L. Ed. 2d 711

 (2019). As such, Petitioner’s argument that whether the arbitration can be conducted within 8 hours




                                                  16
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 17 of 18 PageID 439




 should be left to the arbitrator is without merit and can be resolved by the Court as a question of

 substance.

        Respondent has also moved for summary judgment on this same issue. It argues that the

 claims raised in its Arizona state court lawsuit against Petitioner, including malpractice and fraud,

 must be litigated in order to determine whether Petitioner is entitled to fees and the amount, and

 that this cannot be done in eight hours or less. [Doc. 43 at pp. 8-9]. This is supported by the sworn

 declaration of Marc Lieberman, one of the attorneys representing Respondent in Arizona, who

 states that based on his experience and expertise the Arizona proceeding will require ten days of

 trial, and will include testimony of at least three expert witnesses for each party. [Doc. 43-2 ¶¶ 5-

 6]. In response, Petitioner again argues that the eight-hour requirement is procedural and should

 be left to the arbitrator. [Doc. 44 at pp. 9-10]. Petitioner also provides a sworn declaration from

 attorney Dean Burri, who states that he has “unequivocal first-hand knowledge of the actual facts

 and circumstances at issue” and based upon this knowledge “the actual issues to be heard will not

 require more than eight (8) hours to present.” [Doc. 44-1 ¶¶ 2-3]. Clearly, the parties do not agree

 as to the amount of time needed to resolve the disputed issues of fact.

        Subsection (2) requires that “all parties” must estimate that all the evidence bearing on the

 disputed issues of fact may be heard in 8 hours or less. R. Regulating Fla. Bar 14-1.2(a)(2). The

 ordinary meaning of the Rule as applied to this case is that both Petitioner and Respondent must

 both estimate that eight hours or less is required. See Interactive Commc'ns Int'l, Inc. v. Great Am.

 Ins. Co., 731 F. App'x 929, 933–34 (11th Cir. 2018) (“The ordinary meaning rule is the most

 fundamental semantic rule of interpretation. It governs constitutions, statutes, rules, and private

 instruments.”) (quoting A. Scalia & B. Garner, Reading Law: The Interpretation of

 Legal *934 Texts at 69 (2012)). Based on the evidence before the Court, there is no material issue



                                                  17
Case 8:18-cv-02879-CEH-JSS Document 47 Filed 09/09/20 Page 18 of 18 PageID 440




 of fact that “all parties” do not agree on this point. Therefore, this fee dispute does not fall within

 The Florida Bar’s fee arbitration provision, as that provision is limited to certain types of fee

 disputes.

        In conclusion, the arbitration provisions in the Agreements do not comply with The Florida

 Bar’s Rules and, therefore, are unenforceable. Even if the arbitration provisions in the Agreements

 are enforceable, this fee dispute does not fall within the jurisdictional requirements of The Florida

 Bar’s fee dispute arbitration provisions. Respondent will not be compelled to arbitrate its dispute

 with Petitioner regarding attorney’s fees paid, charged or claimed for legal services provided by

 Petitioner. Accordingly, Petitioner’s motion for summary judgment will be denied. Respondent’s

 motion for summary judgment will be granted.

        According, it is hereby ORDERED:

             1. Petitioner’s Motion for Summary Judgement [Doc. 28] is DENIED. Respondent

                 is not compelled to arbitrate its dispute with Petitioner regarding attorney’s fees

                 paid, charged or claimed for legal services provided by Petitioner.

             2. Respondent’s Motion for Summary Judgment [Doc. 43] is GRANTED.

        DONE AND ORDERED in Tampa, Florida on September 9, 2020.




 Copies: All Parties of Record




                                                   18
